Title: To Thomas Jefferson from Gouverneur Morris, 13 February 1793
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 13 feby. 1793

I am to acknowlege yours of the seventh of last November which I cannot do without expressing my Concern at a Resolution which will deprive the United States of an able and faithful Servant. Since you declare your determination to be unalterable it would be idle to offer Reasons to dissuade you besides which it seems probable that e’er this can arrive you will have acted. But were it otherwise I know not whether in my present Feelings I could attempt to divert from the Sweets of private and domestic Life one who has so long been deprivd of them. Every Day makes me contemplate with additional Pleasure the Prospect of Retirement and that Tranquility whose Loss is not perhaps to be compensated by any Thing else. If however the Die be not cast permit me to express one Wish. It is that you would hold your Place untill a Successor can be fixed on whom you think fully equal to the Duties of the Office. This may perhaps be a painful Sacrifice but it is one which I hope you will make to the Interests of our Country in the present very critical Moment. If you shall have quit or persist in doing it give me I pray your Opinions and Advice. These so long as I stay here will be very useful to me and I trust not quite useless  to the United States. In whatever Situation you may be beleive I pray you in that respectful Esteem with which I am yours

Gouv Morris

